Citation Nr: 0638875	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from October 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.
This matter has previously been before the Board for review 
and was remanded in June 2003 for compliance with the U.S. 
Court of Appeals for Veterans Claims (Court) decision of 
Stegall v. West, 11 Vet. App. 268 (1998), and again in 
October 2003 for further evidentiary development.  All 
required actions have been taken.

The veteran indicated that he wished to have a hearing before 
a Veterans Law Judge, but then failed to report at his 
scheduled time.  As the veteran has posited no reason for his 
absence, the request for a hearing is deemed withdrawn.  See 
38 C.F.R. § 20.700.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran reasonably has PTSD as a result of exposure to 
hostile enemy activity, to include mortar attacks, in 
Vietnam.

2.  Any current bilateral hearing loss is not shown by the 
competent medical evidence of record to be related to any 
incident or event in service.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2006).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.385 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In an August 2001 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  The Board also finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was accomplished in this case.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128, 129 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity) see also Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claims as required by judicial precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Furthermore, medical examinations were conducted 
addressing the disabilities at issue.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).





PTSD

The veteran initially was denied service connection for PTSD 
in a November 1995 rating decision.  Since that time, the 
veteran posited new and material evidence to reopen the 
claim.  See 38 C.F.R. § 3.156(a).  The RO reopened the 
veteran's claim and issued a denial of service connection 
based on the merits in February 2002.  The case was forwarded 
to the Board, where it was remanded in June 2003 for 
procedural reasons, then again in October 2003 for further 
evidentiary development.  All required development has taken 
place, and the claim is ready for final adjudication.

The service medical history contains no mention of any mental 
disorders or abnormalities, with the veteran's separation 
physical examination report listing psychiatric findings 
within normal limits.

The first indications of psychiatric treatment are in 
February 1969, less than two years after the veteran's 
separation from active duty.  The veteran was hospitalized 
for approximately two months, and was treated for what was 
first categorized as "anxiety reaction," but later became 
diagnosed as impulse aggression, which was felt by the 
treating physician to have had its onset in Vietnam.  In 
March 1969, while hospitalized, the veteran reported having 
frequent nightmares of his Vietnam experiences.  The veteran 
was additionally treated for psychiatric problems in May 
1969, where he was found to have an "antisocial 
personality" of the "explosive type."   

More recently, the veteran has had psychiatric treatment on 
numerous occasions.  As far as a specific diagnosis of PTSD, 
the first recorded diagnosis is in May 1984, although the 
stressful event triggering the condition was listed as 
nonservice-related.  In June 1988, the veteran was given a 
diagnosis of PTSD, with no indication as to what traumatic 
event caused the onset of the disorder.  In January 2002, the 
veteran was afforded a VA psychological examination to 
determine the nature and severity, as well as etiological 
origin, of his psychiatric disability.  In the report of this 
examination, the veteran was diagnosed as having PTSD.  The 
examiner felt that the 1969 diagnosis of "explosive 
personality" could be seen as a manifestation of PTSD, but 
since the condition was not a recognized psychiatric disorder 
in 1969, it was not at that time classified as such.  From 
this, the Board concludes that the veteran does indeed have a 
current diagnosis of PTSD.

As regards a confirmed "stressor," the veteran alleges that 
he witnessed a fellow airman murdered at the hands of Arab 
civilians while he was stationed in Libya.  Service records 
confirm that the veteran was stationed in Libya, but do not 
indicate that he was a witness to this alleged event.  The 
veteran has, however, forwarded his claimed "stressors" to 
include his "two remote" tours of duty.  The record 
confirms that the veteran did indeed serve in two remote 
locations, one in Libya and the second in the Republic of 
Vietnam.  In Vietnam, the veteran served as an air policeman 
at Da Nang Air Base from July 1966 to July 1967.  This 
station was one of the largest military bases in operation 
during the Vietnam War, serving as a base for aircraft 
engaged against the North Vietnamese and their Viet Cong 
allies.  Furthermore, the location of Da Nang was in close 
proximity to the demilitarized zone (DMZ) and was frequently 
the target of attacks and attempted espionage by enemy 
forces.  The veteran stated in September 1995, that while at 
Da Nang he was exposed to mortar attacks.  The Board notes 
that the question of whether the veteran was exposed to a 
stressor in service is a factual one, and VA adjudicators are 
not bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  While the specific incidents of attacks are not 
confirmed, given the history of the Da Nang Air Base, it is 
very likely that the base came under fire during the 
veteran's tour of duty.  See Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
As such, the Board finds sufficient evidence to corroborate a 
"stressor" under the regulatory guidelines.  See 38 C.F.R. 
§ 3.304(f).

As regards a link between the veteran's PTSD and his service 
in Vietnam, the Board looks to the veteran's treatment for 
psychiatric symptoms in March 1969, where he was found to 
have "war nightmares" and to have had an onset of impulse 
aggression while in Vietnam.  The January 2002 diagnosis of 
PTSD is based upon these 1969 reports, and clearly 
contemplates a link between the current disorder and the 
stress associated with hostile enemy attacks at Da Nang Air 
Base in Vietnam.  Given this history, the Board finds 
sufficient evidence to establish a link between the veteran's 
current diagnosis of PTSD and the stressful mortar attacks 
occurring at Da Nang Air Base between July 1966 and July 
1967.  As such, service connection for PTSD is warranted.  

Bilateral Hearing Loss

The veteran contends that he developed bilateral hearing loss 
as a result of his service with the U.S. Air Force.  A search 
of the service medical history does not indicate any 
complaints, treatments, or diagnoses of hearing loss.  The 
veteran's separation physical examination listed normal 
findings for the veteran's ears, including the "drums" or 
tympanic membranes.  

There is indication in the record that the veteran 
experiences hearing loss currently; however, the record 
contains no opinion linking a current hearing loss to 
service.  The Board, in its October 2003 remand, gave note to 
an April 1969 RO request for treatment records regarding 
hearing loss and surgery of the inner ear.  The RO was 
instructed to see if the VA Medical Center (VAMC) in Altoona, 
Pennsylvania had any record of an alleged surgical treatment 
for hearing loss.  The records returned from the Altoona 
VAMC, however, do not list any treatment for an ear disorder 
or any associated hearing loss.  Despite this lack of 
treatment records, the veteran was afforded a comprehensive 
audiology examination in June 2006 per the Board's remand 
order.  The report of this examination, based on a claims 
file review, found that the veteran exhibited severe mixed 
hearing loss bilaterally, with objective testing confirming 
that the veteran met the standards for a hearing disability 
under VA guidelines.  See 38 C.F.R. § 3.385; Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The veteran was noted to 
have significant noise exposure in service, particularly his 
service in Vietnam, to include proximity to mortar and rocket 
acoustic trauma.  Despite this finding, the examiner opined 
that "it is unlikely that the current hearing loss is a 
result of [the veteran's] military service."  As there is no 
competent medical opinion of record to refute this, the Board 
finds that the evidence of record weighs against the claim 
for service connection, and the claim must be denied.   

The only evidence suggesting that the veteran's hearing loss 
had origins during his active service comes from his own lay 
statements.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to etiology.  Accordingly, 
this lay evidence does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra..  

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
with regard to this issue because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
See 38 C.F.R § 4.3.


ORDER

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) is granted.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


